tege ec examinations mail stop dal commerce st dallas texas release number release date uil code legend a org address date date a c taxpayer_identification_number person to contact employee identification_number employee telephone number last date to file a petition in tax_court february 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated october 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective april 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 after april 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending march 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely sunita lough director eo examinations enclosures publication publication department of the treasury internal_revenue_service te_ge eo examinations grp fulton street floor brooklyn ny government entities division date date org address taxpayer_identification_number form tax_year s ended contact person id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice in lieu of letter if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication report of examination in lieu of letter schedule number or exhibit explanations of items form 886-a oar anya name of taxpayer org march 20xx_ through march 20xx tax identification_number year period ended legend org organization name xx date state state issue whether org org qualifies for exemption under sec_501 of the internal_revenue_code facts an examination of org for the tax period ending march 20xx was initiated as the result of a referral_report indicating the organization had failed to file form_990 information returns since 19xx and was collecting consulting fees for services performed by one of its employees org was granted tax exempt status under sec_501 of the internal_revenue_code the code on october 19xx and classified as a publicly_supported_organization described in sec_509 and sec_170 of the code the organization’s purpose as set forth in its articles of incorporation is to promote development by owners landlords and tenants of rehabilitation of deteriorating or abandoned tenement housing and to advise and assist in implementing programs relating to such rehabilitation during the examination we verified that org had not filed a form_990 return since the tax period ending march 19xx and that the organization is still listed as an active domestic not- for-profit corporation in the state of state despite numerous information document requests submitted to the organization during the examination the organization failed to provide complete books_and_records for our review we also learned that the organization did not maintain an accounting system during the examination period for the purpose of the examination the power_of_attorney prepared financial reports using source documents such as bank statements and cancelled checks which were requested from various financial institutions during the course of our examination as a result org was able to file delinquent returns for the periods ending march 20xx and march 20xx based on our examination we have determined the following org has not conducted tax exempt_activities since the fiscal_year ending 20xx subsequent to the fiscal_year ending 20xx org sole source of support was derived from management and consulting fees subsequent to the fiscal_year ending 20xx org received no public support form_886 form 886-a rey date name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended march 20xx_ through march 20xx org failed to file form 990’s for all tax periods subsequent to the year ending 20xkx the organization has agreed to a voluntary revocation of its tax exempt status as of april 20xx law sec_1_501_c_3_-1 _states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6038a-3 states a reporting_corporation must keep the permanent books of account or records as required by sec_6001 that are sufficient to establish the correctness of the federal_income_tax return of the corporation including information documents or records to the extent they may be relevant to determine the correct u s tax treatment of transactions with related parties such records must be permanent accurate and complete and must clearly establish income deductions and credits this requirement includes records of the reporting_corporation as well as to records of any foreign related_party that may be relevant to determine the correct u s tax treatment or transactions between the reporting_corporation and foreign related parties taxpayer’s position org has agreed to revocation of the organization’s tax-exempt status as of april 20xx government’s position form_886 form 886-a cuca name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended march 20xx through march 20xx sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_6038a-3 states a reporting_corporation must keep the permanent books of account or records as required by sec_6001 that are sufficient to establish the correctness of the federal_income_tax return of the corporation as well as to records of any foreign related_party that may be relevant to determine the correct u s tax treatment or transactions between the reporting_corporation and foreign related parties it is the government’s position that org does not qualify for exemption under sec_501 of the code because the organization does not pass the operational_test as stated in sec_1 c -1 a does not maintain records in compliance with sec_1_6038a-3 and has failed to file returns form_990 for years ending march 20xx through 20xx conclusion it is the irs's position that org has failed to demonstrate that it is conducting c activities and operating in compliance with sec_1_501_c_3_-1 and has failed to meet the reporting requirements under sec_6001 and sec_6033 accordingly the organization does not qualify for exemption under sec_501 of the code we therefore propose revocation of the organization’s tax exempt status effective april 20xx form_1120 returns should be filed for the tax periods ending after march 20xx form_886
